Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14789 GENTEK INC. (Exact name of registrant as specified in its charter) Delaware 02-0505547 ( State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 90 East Halsey Road Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 515-3221 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer Accelerated Filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes X No The number of outstanding shares of the Registrants Common Stock as of April 30, 2007 was 10,394,341. GENTEK INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2007 INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Consolidated Statements of Operations  Three Months Ended March 31, 2007 and 2006 1 Consolidated Balance Sheets  March 31, 2007 and December 31, 2006 2 Consolidated Statements of Cash Flows  Three MonthsEnded March 31, 2007 and 2006 3-4 Consolidated Statement of Changes in Equity  Three Months Ended March 31, 2007 5 Notes to the Consolidated Financial Statements 6-12 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16-17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18-21 SIGNATURES 22 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. GENTEK INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended March 31, Net revenues $ $ 143,413 Cost of sales Selling, general and administrative expense Restructuring and impairment charges Pension curtailment and settlement (gains) losses ) Operating profit Interest expense Interest income Other (income) expense, net ) Income from continuing operations before income taxes Income tax provision Income (loss) from continuing operations Loss from discontinued operations (net of tax benefit of $1,166 and $1,649, respectively) Net income (loss) $ (3,261 ) $ 3,387 Income (loss) per common share  basic: Income (loss) from continuing operations $ $ 0.47 Loss from discontinued operations Net income (loss) $ (0.32 ) $ 0.33 Income (loss) per common share  assuming dilution: Income (loss) from continuing operations $ (0.17) $ 0.46 Loss from discontinued operations Net income (loss) $ (0.32 ) $ 0.33 See the accompanying notes to the consolidated financial statements. -1- GENTEK INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ 7,295 $ Receivables, net Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ 43,026 Accrued liabilities Current portion of long-term debt Liabilities of businesses held for sale Total current liabilities Long-term debt Pension and postretirement obligations Other liabilities Total liabilities Equity: Preferred Stock, $.01 par value; authorized: 10,000,000 shares; none issued or outstanding Common Stock, no par value; authorized: 100,000,000 shares; issued: 10,396,576 and 10,359,716 shares at March 31, 2007 and December 31, 2006, respectively Warrants Accumulated other comprehensive income Retained deficit (2,138 ) ) Treasury stock, at cost: 16,659 and 12,198 shares at March 31, and December 31, 2006, respectively ) ) Total equity Total liabilities and equity $ $ See the accompanying notes to the consolidated financial statements. -2- GENTEK INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ (3,261 ) $ 3,387 Adjustments to reconcile net income (loss) to net cash used for operating activities: Discontinued operations Pension curtailment gains ) Depreciation and amortization Asset impairment charge Net (gain) loss on disposition of long-term assets 41 (6 ) Long-term incentive plan costs, net Excess tax benefit from stock option exercises ) ) Increase in receivables ) ) Increase in inventories ) ) (Increase) decrease in deferred tax assets ) Increase in accounts payable Decrease in accrued liabilities ) ) Increase in other liabilities and assets, net Net cash provided by continuing operations Net cash used for discontinued operations ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sales or disposals of long-term assets 70 Proceeds from (acquisition of) short-term investments Acquisition of businesses, net of cash acquired* ) Net cash used for continuing operations ) ) Net cash provided by discontinued operations Net cash provided by investing activities Cash flows from financing activities: Proceeds from long-term debt Repayment of long-term debt ) ) Dividends ) Exercise of stock options and warrants Excess tax benefits from stock option exercises 35 Acquisition of treasury stock ) ) Net cash used for continuing operations ) ) Net cash used for discontinued operations ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash 17 21 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 7,295 $ 6,570 -3- GENTEK INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Supplemental information: Cash paid for income taxes $ 481 $ 95 Cash paid for interest $ 8,549 $ 7,181 *Acquisition of businesses, net of cash acquired: Working capital, other than cash $ (215 ) $ Property, plant and equipment ) Other assets ) Total cash used to acquire businesses $ (3,203 ) $ See the accompanying notes to the consolidated financial statements. -4- GENTEK INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Three Months Ended March 31, 2007 (In thousands) (unaudited) Accumulated Other Common Treasury Comprehensive Retained Stock Warrants Stock Income Deficit Total Balance at December 31, 2006 $ 83,516 $ $ (264 ) $ $ (1,678 ) $ Cumulative effect of change in accounting for uncertain tax positions Components of comprehensive income: Net loss ) ) Pension liability adjustment (net of tax of $1,827) Foreign currency translation adjustments (net of tax of $61) 92 92 Change in unrealized gain on derivative instruments (net of tax of $(248)) ) ) Comprehensive income ) Long-term incentive plan, net Exercise of stock options Purchase of treasury stock ) ) Exercise of warrants 57 ) Balance at March 31, 2007 $ $ 8,298 $ (431 ) $ 8,508 $ (2,138 ) $ See the accompanying notes to the consolidated financial statements. -5- GENTEK INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (unaudited) Note 1  Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007. These statements should be read in conjunction with the financial statements and the notes thereto included in the Companys Annual Report on Form 10-K for the year ended December 31, 2006. Note 2  Summary of Significant Accounting Policies In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a companys financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted FIN 48 on January 1, 2007. The adoption, which was accounted for as a cumulative effect adjustment, resulted in an increase to the January 1, 2007 balance of retained deficit of $2,801. The total amount of unrecognized tax benefits as of January 1, 2007 was $13,546, of which $11,484 would, if recognized, affect the effective tax rate. The Company and its affiliates are subject to tax in various jurisdictions, including the United States, various states, Canada and several other foreign jurisdictions. The Company, joined by its domestic subsidiaries, files a consolidated income tax return for Federal income tax purposes. With few exceptions, the Company is no longer subject to income tax examinations by tax authorities for tax years before 2002. The Company recognizes interests and penalties related to uncertain tax positions as a component of the provision for income taxes. As of January 1, 2007, the Company had $1,683 accrued for interest and penalties. There were no significant changes to any of these amounts during the three months ended March 31, 2007. During the next twelve months it is reasonably possible that the total amount of unrecognized tax benefits will significantly change due to the expiration of statute of limitations or the settlement of examinations.
